Cook, Justice.
On September 16, 1965, Russell Bradford Banks, Jr., filed a notice of appeal from a judgment of February 8, 1965, in the case of Virnell Butler Banks against the ap*627pel-lant, which judgment amended a judgment and decree entered on August 1, 1963, in a case between the same parties. The notice of appeal was not filed within the time provided by Section 5 of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 21; Code Ann. § 6-803), and no enumeration of the errors relied on was filed within the time required by Section 14 of that Act, as amended by Ga. L. 1965, pp. 240, 243 [Code Ann. § 6-810). Under the provisions of Section 13 (b) of the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 29), as amended (Ga. L. 1965, pp. 240, 241; Code Ann. § 6-809), the appeal must be dismissed.
Argued December 13, 1965
Decided January 6, 1966.
Kemp & Watson, John L. Watson, Jr., for appellant.
Fine & Rolader, D. W. Rolader, for appellee.

Appeal dismissed.


All the Justices concur.